ICJ_129_CertainCriminalProceedings_COD_FRA_2003-07-11_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING CERTAIN
CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO vy. FRANCE)

ORDER OF 11 JULY 2003

2003

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A CERTAINES
PROCEDURES PENALES ENGAGEES
EN FRANCE

(REPUBLIQUE DU CONGO c. FRANCE)

ORDONNANCE DU 11 JUILLET 2003
Official citation:

Certain Criminal Proceedings in France
(Republic of the Congo v. France), Order of 11 July 2003,
1 C.J. Reports 2003, p. 143

Mode officiel de citation:

Certaines procédures pénales engagées en France
{ République du Congo c. France), ordonnance du 11 juillet 2003,
CI J. Recueil 2003, p. 143

 

Sales number
ISSN 0074-4441 N° de vente: 870

ISBN 92-1-070976-4

 

 

 
11 JULY 2003

ORDER

CERTAIN CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO v. FRANCE)

CERTAINES PROCEDURES PENALES
ENGAGEES EN FRANCE

(REPUBLIQUE DU CONGO c. FRANCE)

11 JUILLET 2003

ORDONNANCE
2003
11 July
General List
No. 129

143

INTERNATIONAL COURT OF JUSTICE

YEAR 2003

11 July 2003

CASE CONCERNING CERTAIN
CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO v. FRANCE)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court, and to
Articles 44 and 45, paragraph 1, of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
9 December 2002, whereby the Republic of the Congo, referring to
Article 38, paragraph 5, of the Rules of Court, sought to institute pro-
ceedings against the French Republic in respect of a dispute arising out
of certain criminal proceedings in France,

Having regard to the letter dated 8 April 2003 from the Minister for
Foreign Affairs of France whereby France consented explicitly to the
jurisdiction of the Court to entertain the Application,

Having regard to the Order of 17 June 2003 whereby the Court
adjudicated upon the request for the indication of a provisional measure
submitted by the Republic of the Congo on 9 December 2002;

Whereas, at a meeting between the President of the Court and the
Agents of the Parties held on 11 July 2003, the Agent of the Congo
requested a time-limit of five months for the filing of the Memorial of the
Congo, and the Agent of France indicated that there was no objection to
this on the basis that the same time-limit would be set for the Counter-
Memorial of France;

4
144 CERTAIN CRIMINAL PROCEEDINGS (ORDER 11 VII 03)

Taking account of the agreement of the Parties,

Fixes the following time-limits for the filing of the written pleadings:

11 December 2003 for the Memorial of the Republic of the Congo;
11 May 2004 for the Counter-Memorial of the French Republic; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eleventh day of July, two thousand and
three, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
the Congo and the Government of the French Republic, respectively.

(Signed) Sui Jiuyong,
President.

(Signed) Philippe COUVREUR,
Registrar.
